          Case 1:18-cv-00968-TSC Document 20 Filed 03/13/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  JUDICIAL WATCH, INC., et al.,

                 Plaintiffs,

                          v.                          Civil Action No. 18-0968 (TSC)

  U.S. DEPARTMENT OF STATE,

                 Defendant.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated March 4, 2019, the parties provide the

following status report to apprise the Court of their progress toward resolving this Freedom of

Information Act (“FOIA”) case, in which Plaintiffs seek, among other things, records of

communications between certain former State Department officials and British national

Christopher Steele or his company.

       Since the parties’ last status report on January 13, 2020 (see ECF No. 19), State has made

two additional productions to Plaintiff on February 12, 2020, and February 20, 2020. State has

made a total of 17 productions of responsive, non-exempt records to Plaintiff in this action. As a

result of these productions, State has now completed its processing of Plaintiff’s request.

       In light of State’s completion of productions, the parties intend to confer regarding

whether Plaintiff has identified any issues with respect to State’s productions. The parties will

attempt in good faith to resolve any issues without the need for any judicial determinations. To

the extent any judicial determinations are required, the parties will propose a briefing schedule to

the Court. In any event, pursuant to the Court’s March 4, 2019 Order, the parties will file

another status report no later than May 12, 2020.
        Case 1:18-cv-00968-TSC Document 20 Filed 03/13/20 Page 2 of 2




Dated: March 13, 2020         Respectfully submitted,


                        By:   s/ Michael Bekesha
                              Michael Bekesha
                              D.C. Bar No. 995749
                              JUDICIAL WATCH, INC.
                              425 Third Street SW, Suite 800
                              Washington, DC 20024
                              Phone: (202) 646-5172

                              Counsel for Plaintiffs

                              TIMOTHY J. SHEA, D.C. Bar. No. 437437
                              United States Attorney

                              DANIEL F. VAN HORN, D.C. Bar No. 924092
                              Chief, Civil Division

                        By:    /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR, PA Bar No. 306656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2541
                              christopher.hair@usdoj.gov

                              Counsel for Defendants




                                        2
